TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00045-CR


Aureliano Salazar, Appellant

v.


The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW OF BURNET COUNTY

NO. M-21014, HONORABLE W. R. SAVAGE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was filed in this Court on June 22, 2007.  Since
then, appellant's counsel has repeatedly informed the Court that he is unable to prepare his brief
because he has not received the reporter's record.  By this, we assume counsel means that a copy of
the reporter's record is not on file in the trial court clerk's office, a fact we have confirmed
with the clerk.
In criminal cases, the court reporter must prepare a duplicate of the reporter's record
and file it with the trial court clerk for the use of the parties.  Tex. R. App. P. 34.6(h).  The reporter
for the Burnet County Court at Law, Kathryn Preston, is ordered to deliver a duplicate copy of the
reporter's record in this cause to the Burnet County Clerk no later than January 4, 2008.  No further
extension of time to comply with this order will be granted.
It is ordered December 11, 2007.
 
Before Justices Patterson, Puryear and Pemberton
Do Not Publish